          Case 2:20-cv-05027-RBS Document 5 Filed 12/10/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MICHAEL MATLOSZ,

                      Plaintiff,                     NO. 2:20-cv-05027-RBS

vs.

LIBERTY COCA-COLA BEVERAGES LLC
and TEAMSTERS LOCAL UNION NO. 830,

                      Defendants.

               DEFENDANT’S CORPORATE DISCLOSURE STATEMENT

       Pursuant to Fed. R. Civ. P. 7.1, Defendant Liberty Coca-Cola Beverages LLC, by and

through its undersigned counsel of record, state as follows:

       Defendant Liberty Coca-Cola Beverages LLC is a wholly owned subsidiary of Liberty

CC Holdings LLC, which is a privately held company.

                                                  Respectfully submitted,

                                                  /s/ Michael R. Romeo
                                                  Paul Lantis (PA # 309240)
                                                  Michael R. Romeo (PA #324694)
                                                  LITTLER MENDELSON, P.C.
                                                  Three Parkway
                                                  1601 Cherry Street, Suite 1400
                                                  Philadelphia, PA 19102.1321
                                                  (267) 402-3000 (t)
                                                  (267) 402-3131 (f)
                                                  plantis@littler.com
                                                  mrromeo@littler.com

Dated: December 10, 2020                          Attorneys for Defendants
          Case 2:20-cv-05027-RBS Document 5 Filed 12/10/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I, Paul Lantis, hereby certify that the foregoing document was filed using the Court’s

ECF system, through which this document is available for viewing and downloading, causing a

notice of electronic filing to be served upon all counsel of record.




                                              /s/ Michael R. Romeo
                                              Michael R. Romeo

Dated: December 10, 2020
